DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 06 November 2020, claims 1-20 are presently pending in the application, of which, claims 1, 17 and 19 are presented in independent form. The Examiner acknowledges amended claims 1-5, 8, 12, 13, and 15-20. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections are withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 06 November 2020 with respect to claims 1-20 under 35 U.S.C. 102 have been fully considered but they are not persuasive. The Applicant’s arguments are directed to amended features and have been incorporated into the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Ramer, Jorey, et al (U.S. 2008/0214157 and known hereinafter as Ramer).

As per claim 1, Ramer teaches a method, comprising: 
selecting a first polygon from a database of polygons (e.g. Ramer, see paragraphs [0056-0059], which discloses selecting a radius search that includes a location point in a polygon from a GIS database.), wherein: 
the first polygon comprises a representation of geographical boundaries of a first physical property associated with a first entity (e.g. Ramer, see paragraphs [0054-0056], which discloses a location point in a polygon, where such location point includes a radius search associated with the object. See further paragraph [0111], which discloses user characteristics that includes at least zip code, home address, work address, business address, etc., all which are instances of a physical property. See further paragraph [0112], which discloses geographical location that includes such user characteristics further describing a first physical property); and 
the first polygon is associated with a first location and a first size (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); 
analyzing a location database to identify a second location associated with the first physical property (e.g. Ramer, see paragraphs [0055-0062], which discloses using a GPS system to identify a plurality of location that computes the distance to each of the four satellites to determine the longitude and latitude, elevation, and time. See further paragraph [0111], which discloses user characteristics that includes at least zip code, home address, work address, business address, etc., all which are instances of a physical property. See further paragraph [0112], which discloses geographical location that includes such user characteristics further describing a first physical property.), wherein the location database comprises a plurality of locations associated with a plurality of properties (e.g. Ramer, see paragraphs [0057-0064], which discloses location database based on usage historical data (e.g. plurality of properties).); 
determining a first offset distance based upon the first location associated with the first polygon and the second location associated with the first physical property (e.g. Ramer, see paragraphs [0144-0148], which discloses a location proximity indicated to determine location(s) of the object and/or property. See further paragraph [0111], which discloses user characteristics that includes at least zip code, home address, work address, business address, etc., all which are instances of a physical property. See further paragraph [0112], which discloses geographical location that includes such user characteristics further describing a first physical property.); 
analyzing the database of polygons to determine an expected size of the first property based upon a plurality of polygons, of the database of polygons, associated with the first entity (e.g. Ramer, see paragraphs [0145-0147], which discloses location proximity for the entity, where the search radius is used to determine the object location.); 
determining a size difference based upon the expected size of the first property and the first size associated with the first polygon (e.g. Ramer, see paragraph [0175-0179], which discloses a radius of the location, where radius indicates the size of the polygon.); and 
generating a quality score associated with the first polygon based upon the first offset distance and the size difference (e.g. Ramer, see paragraph [0157-0159], which discloses generating a score based on location and contextual information of the property.). 

As per claim 17, Ramer teaches a computing device comprising: 
a processor (e.g. Figure 1, which discloses processor); and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations (e.g. Figure 1, which discloses memory), the operations comprising: 
the first polygon comprises a representation of geographical boundaries of a first physical property associated with a first entity (e.g. Ramer, see paragraphs [0054-0056], which discloses a location point in a polygon, where such location point includes a radius search associated with the object. See further paragraph [0111], which discloses user characteristics that includes at least zip code, home address, work address, business address, etc., all which are instances of a physical property. See further paragraph [0112], which discloses geographical location that includes such user characteristics further describing a first physical property); and 
the first polygon is associated with a first location and a first size (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); 
analyzing a location database to identify a second location associated with the first physical property (e.g. Ramer, see paragraphs [0055-0062], which discloses using a GPS system to identify a plurality of location that computes the distance to each of the four satellites to determine the longitude and latitude, elevation, and time. See further paragraph [0111], which discloses user characteristics that includes at least zip code, home address, work address, business address, etc., all which are instances of a physical property. See further paragraph [0112], which discloses geographical location that includes such user characteristics further describing a first physical property.), wherein the location database comprises a plurality of locations associated with a plurality of properties (e.g. Ramer, see paragraphs [0057-0064], which discloses location database based on usage historical data (e.g. plurality of properties).); 
determining a first offset distance based upon the first location associated with the first polygon and the second location associated with the first physical property (e.g. Ramer, see paragraphs [0144-0148], which discloses a location proximity indicated to determine location(s) of the object and/or property. See further paragraph [0111], which discloses user characteristics that includes at least zip code, home address, work address, business address, etc., all which are instances of a physical property. See further paragraph [0112], which discloses geographical location that includes such user characteristics further describing a first physical property.); 
analyzing the database of polygons to determine an expected size of the first property based upon a plurality of polygons, of the database of polygons, associated with the first entity (e.g. Ramer, see paragraphs [0145-0147], which discloses location proximity for the entity, where the search radius is used to determine the object location.); 
determining a size difference based upon the expected size of the first property and the first size associated with the first polygon (e.g. Ramer, see paragraph [0175-0179], which discloses a radius of the location, where radius indicates the size of the polygon.); and 
generating a quality score associated with the first polygon based upon the first offset distance and the size difference (e.g. Ramer, see paragraph [0157-0159], which discloses generating a score based on location and contextual information of the property.).

As per claim 19, Ramer teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: 
the first polygon comprises a representation of geographical boundaries of a first physical property associated with a first entity (e.g. Ramer, see paragraphs [0054-0056], which discloses a location point in a polygon, where such location point includes a radius search associated with the object. See further paragraph [0111], which discloses user characteristics that includes at least zip code, home address, work address, business address, etc., all which are instances of a physical property. See further paragraph [0112], which discloses geographical location that includes such user characteristics further describing a first physical property); and 
the first polygon is associated with a first location and a first size (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); 
analyzing a location database to identify a second location associated with the first physical property (e.g. Ramer, see paragraphs [0055-0062], which discloses using a GPS system to identify a plurality of location that computes the distance to each of the four satellites to determine the longitude and latitude, elevation, and time. See further paragraph [0111], which discloses user characteristics that includes at least zip code, home address, work address, business address, etc., all which are instances of a physical property. See further paragraph [0112], which discloses geographical location that includes such user characteristics further describing a first physical property.), wherein the location database comprises a plurality of locations associated with a plurality of properties (e.g. Ramer, see paragraphs [0057-0064], which discloses location database based on usage historical data (e.g. plurality of properties).); 
determining a first offset distance based upon the first location associated with the first polygon and the second location associated with the first physical property (e.g. Ramer, see paragraphs [0144-0148], which discloses a location proximity indicated to determine location(s) of the object and/or property. See further paragraph [0111], which discloses user characteristics that includes at least zip code, home address, work address, business address, etc., all which are instances of a physical property. See further paragraph [0112], which discloses geographical location that includes such user characteristics further describing a first physical property.); 
analyzing the database of polygons to determine an expected size of the first property based upon a plurality of polygons, of the database of polygons, associated with the first entity (e.g. Ramer, see paragraphs [0145-0147], which discloses location proximity for the entity, where the search radius is used to determine the object location.); 
determining a size difference based upon the expected size of the first property and the first size associated with the first polygon (e.g. Ramer, see paragraph [0175-0179], which discloses a radius of the location, where radius indicates the size of the polygon.); and 
generating a quality score associated with the first polygon based upon the first offset distance and the size difference (e.g. Ramer, see paragraph [0157-0159], which discloses generating a score based on location and contextual information of the property.).

As per claims 2, 18, and 20, Ramer teaches the method of claim 1, the computing device of claim 17, and the non-transitory machine readable medium of claim 19, respectively, comprising: determining one or more entities, different than the first entity, that are associated with the first property, wherein the generating the quality score is performed based upon a quantity of entities of the one or more entities (e.g. Ramer, see paragraph [0157-0159], which discloses generating a score based on location and contextual information of the property.). 

As per claim 3, Ramer teaches the method of claim 1, comprising: 
determining one or more entities, different than the first entity, that are associated with the first property (e.g. Ramer, see paragraphs [0145-0147], which discloses location proximity for the entity, where the search radius is used to determine the object location.); and 
one of: 
determining, based upon the expected size of the first property, that the first entity is a parent entity of the first property and that the one or more entities are child entities of the first property (e.g. Ramer, see paragraphs [0145-0147], which discloses location proximity for the entity, where the search radius is used to determine the object location.), 

the generating the quality score is performed based upon the determining that the first entity is the parent entity of the first property (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); and 
the quality score is a first score(e.g. Ramer, see paragraphs [0144-0148], which discloses a location proximity indicated to determine location(s) of the object and/or property.) ; or 
determining, based upon the expected size of the first property, that the first entity is a child entity of the first property (e.g. Ramer, see paragraphs [0144-0148], which discloses a location proximity indicated to determine location(s) of the object and/or property.), 
wherein: 
the generating the quality score is performed based upon the determining that the first entity is the child entity of the first property (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); 
the quality score is a second score (e.g. Ramer, see paragraph [0400], which discloses quality score); and 
the first score is greater than the second score (e.g. Ramer, see paragraph [0400], which discloses quality score). 

As per claim 4, Ramer teaches the method of claim 3, wherein: 
(e.g. Ramer, see paragraphs [0145-0147], which discloses location proximity for the entity, where the search radius is used to determine the object location.); and 
the determining that the first entity is the child entity of the first property comprises determining that the size difference is greater than a threshold size difference (e.g. Ramer, see paragraphs [0145-0147], which discloses location proximity for the entity, where the search radius is used to determine the object location.). 

As per claim 5, Ramer teaches the method of claim 1, wherein the first polygon is associated with a first shape, the method comprising: 
analyzing the plurality of polygons associated with the first entity to determine an expected shape of the first property (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); and 
determining a shape difference between the expected shape and the first shape of the first polygon, wherein the generating the quality score is performed based upon the shape difference (e.g. Ramer, see paragraphs [0144-0148], which discloses a location proximity indicated to determine location(s) of the object and/or property.). 

As per claim 6, Ramer teaches the method of claim 1, comprising: 
responsive to determining that the quality score is less than a threshold quality score, discarding the first polygon (e.g. Ramer, see paragraphs [0054-0056], which discloses a . 

As per claim 7, Ramer teaches the method of claim 1, comprising: 
responsive to determining that the quality score is less than a threshold quality score, displaying, via a graphical user interface of a client device, a message indicative of the quality score being less than the threshold quality score (e.g. Ramer, see paragraphs [0054-0056], which discloses a location point in a polygon, where such location point includes a radius search associated with the object.).  

As per claim 8, Ramer teaches the method of claim 1, comprising: 
responsive to determining that the quality score is less than a threshold quality score, controlling a graphical user interface of a client device to display a polygon generation interface comprising one or more selectable inputs associated with generating a second polygon of the first property (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); 
receiving one or more inputs via the polygon generation interface corresponding to the second polygon (e.g. Ramer, see paragraphs [0054-0056], which discloses a location point in a polygon, where such location point includes a radius search associated with the object.); and 
generating the second polygon based upon the one or more inputs (e.g. Ramer, see paragraphs [0054-0056], which discloses a location point in a polygon, where such location point includes a radius search associated with the object.). 

Ramer teaches the method of claim 1, comprising: 
responsive to determining that the quality score is less than a threshold quality score, modifying the first polygon to generate a modified polygon based upon at least one of satellite images associated with the second location, the second location or the expected size (e.g. Ramer, see paragraphs [0144-0148], which discloses a location proximity indicated to determine location(s) of the object and/or property.). 

As per claim 10, Ramer teaches the method of claim 1, comprising: 
responsive to determining that the quality score is greater than a threshold quality score, adding the first polygon to a database of accurate polygons (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.). 

As per claim 11, Ramer teaches the method of claim 10, comprising: 
receiving a message from a client device, wherein the message is indicative of a client location of the client device (e.g. Ramer, see paragraphs [0054-0056], which discloses a location point in a polygon, where such location point includes a radius search associated with the object.); 
analyzing the database of accurate polygons to determine that the client location is at least one of within the first polygon or within a threshold distance from the first polygon (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); and 
responsive to determining that the client location is at least one of within the first polygon or within the threshold distance from the first polygon, transmitting a content (e.g. Ramer, see paragraphs [0144-0148], which discloses a location proximity indicated to determine location(s) of the object and/or property.). 

As per claim 12, Ramer teaches the method of claim 1, wherein: 
the expected size comprises an expected area of the first property (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); 
the expected area of the first property comprises at least one of a mean of a plurality of areas of the plurality of polygons associated with the first entity or a median of the plurality of areas (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); and 
the determining the size difference comprises: 
determining a second area associated with the first polygon, wherein the first size comprises the second area (e.g. Ramer, see paragraphs [0144-0148], which discloses a location proximity indicated to determine location(s) of the object and/or property.); and 
combining the expected area with the second area to determine the size difference (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.). 

As per claim 13, Ramer teaches the method of claim 1, wherein: 
(e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); 
the expected radius of the first property comprises at least one of a mean of a plurality of radiuses of the plurality of polygons associated with the first entity or a median of the plurality of radiuses (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); and 
the determining the size difference comprises: 
determining a second radius associated with the first polygon, wherein the first size comprises the second radius (e.g. Ramer, see paragraphs [0144-0148], which discloses a location proximity indicated to determine location(s) of the object and/or property.); and 
combining the expected radius with the second radius to determine the size difference (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.). 

As per claim 14, Ramer teaches the method of claim 1, wherein the determining the first offset distance comprises: 
determining a center point associated with the first polygon, wherein the first location comprises the center point (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); and 
(e.g. Ramer, see paragraphs [0144-0148], which discloses a location proximity indicated to determine location(s) of the object and/or property.). 

As per claim 15, Ramer teaches the method of claim 14, wherein: 
the first location comprises a first set of coordinates associated with the center point (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.); and 
the second location comprises a second set of coordinates associated with the first property (e.g. Ramer, see paragraphs [0055-0060], which discloses a location point in a polygon, which includes a location radius search that contains the location and size of the search.). 

As per claim 16, Ramer teaches the method of claim 1, comprising: 
applying a weight to the first offset distance based upon the expected size of the first property to generate a weighted offset distance, wherein the generating the quality score is performed based upon the weighted offset distance (e.g. Ramer, see paragraphs [0054-0056], which discloses a location point in a polygon, where such location point includes a radius search associated with the object.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 10, 2021